      Case 3:18-cr-00150-K Document 60 Filed 06/17/20          Page 1 of 1 PageID 372



                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF TEXAS
                              DALLAS DIVISION

UNITED STATES OF AMERICA                      §
                                              §
vs.                                           §    Civil Action No. 3:18-CR-150-K
                                              §
ROBERT JOSEPH MARANO,                         §
                                              §
                Defendant.                    §

           ORDER ACCEPTING FINDINGS AND RECOMMENDATION
               OF THE UNITED STATES MAGISTRATE JUDGE

         After reviewing all relevant matters of record in this case, including the Findings,

Conclusions, and Recommendation of the United States Magistrate Judge and any

objections thereto, in accordance with 28 U.S.C. § 636(b)(1), the undersigned District

Judge is of the opinion that the Findings and Conclusions of the Magistrate Judge are

correct and they are accepted as the Findings and Conclusions of the Court.

         The defendant’s Motion to Modify Sentence Under 18 U.S.C. § 3582(c)(1)(A) for

Extraordinary and Compelling Reasons, received on April 9, 2020 (doc. 55), is DENIED.

         SO ORDERED.

         Signed June 17th, 2020.




                                            ED KINKEADE
                                            UNITED STATES DISTRICT JUDGE
